      Case 19-36155          Doc 17      Filed 01/16/20 Entered 01/16/20 12:03:46                   Desc Main
                                           Document Page 1 of 2

                                   United States Bankruptcy Court
                             Northern District of Illinois, Eastern Division
IN RE: Jerome P Smith                                      )             Chapter 13
       Denise M Smith                                      )             Case No. 19 B 36155
       Debtor(s)                                           )             Judge David D. Cleary

                                  Notice of Motion/Certificate of Service

    Jerome P Smith                                                       Debtor Attorney: Cutler & Associates Ltd
    Denise M Smith                                                       via Clerk's ECF noticing procedures
    2008 Dodge Ave Apt 2
    Evanston, IL 60201


                                                                         >   Dirksen Federal Building
On January 27, 2020 at 9:00 am, I will appear at the location listed     >   219 South Dearborn
to the right, and present this motion, a copy which is hereby served     >   Courtroom 644
upon you.                                                                >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of     /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.           MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Friday, January 17,
2020.
                                            Objection to Discharge

Comes now Marilyn O. Marshall, Standing Trustee, and requests that the Court enter an Order denying the
debtors' discharge pursuant to 11 U.S.C. §1328(f) and Rule 4004, and in support thereof respectfully states the
following:

1. Debtors filed for Chapter 13 relief on December 24, 2019.

2. Previous to the case at bar the following case was filed:

    Case Number                  Debtor Name                            Filed Date           Discharged Date
    1:2017bk11935                Smith, Jerome P (db) (title: Jerome P Smith
                                                                         04/14/2017
                                                                              and Denise M Smith)
                                                                                             08/01/2017
    1:2006bk16150                Smith, Jerome P (db) (title: Jerome P Smith
                                                                         12/07/2006
                                                                              and Denise M Smith)
                                                                                             03/16/2007
    1:2017bk11935                Smith, Denise M (jdb) (title: Jerome P Smith
                                                                         04/14/2017
                                                                              and Denise M Smith)
                                                                                             08/01/2017
    1:2006bk16150                Edmonds-Smith, Denise (jdb) (title: Jerome
                                                                         12/07/2006
                                                                              P Smith and Denise
                                                                                             03/16/2007
                                                                                                  M Smith)
    1:2006bk16150                Smith, Denise M (jdb) (title: Jerome P Smith
                                                                         12/07/2006
                                                                              and Denise M Smith)
                                                                                             03/16/2007


3. Debtors received a discharge in the Chapter 7 case that was filed within 4 years of the filing of the present
   case.

4. Because both debtors received a discharge in a case filed within the preceding time frame, both debtors are
   not entitled to a discharge in this case.

WHEREFORE, the Trustee prays that this Court enter an Order denying the debtors' discharge, and for any and
all other relief this Court deems just and proper.
      Case 19-36155        Doc 17   Filed 01/16/20 Entered 01/16/20 12:03:46   Desc Main
                                      Document Page 2 of 2

Office of the Chapter 13 Trustee                          /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                        MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
